DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 21-27 in the reply filed on 24 October 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 24 January 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document [items 1-5]; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds the recitation of “with the upper surface and the lower surface” on Lines 3-4 to be redundant as Line 2 already set forth the deck board has an upper surface and a lower surface.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim does not add anything further structurally over claim 21 and is a mere recitation of functional language.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim does not add anything further structurally over claim 21 and is a mere recitation of functional language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 8,146,303 to Gibson.
Regarding claim 1, Gibson teaches in Figures 1 and 5, a system [deck fastening track (Column 1, Line 17)] comprising: a deck board (10) (Column 3, Line 10) with an upper surface and a lower surface; a step clip fastening device (3) [decking member fastening track (Column 3, Line 8)] configured underneath the deck board (10) with the upper surface and the lower surface, wherein the step clip fastening device (3) includes a base strip [top panel of track (Column 3, Line 27)] and one or more clip sets (4, 4a and 5) [tangs (Column 3, Line 44)], wherein the base strip [top panel] is configured with a greater width than a width of the one or more step clip sets (4, 4a and 5), wherein the base strip [top panel] extends over edges of a surface of a joist (2) [supporting member (Column 3, Line 11)]; and a tab (11) [track lower tang (Column 3, Line 25)] extending perpendicularly downward from the base strip [top panel] between one or more step clip sets (4, 4a and 5).
Regarding claim 22, Gibson teaches in Figures 1 and 5, the width of the base strip [top panel] is greater than the width of the one or more step clip sets (4, 4a and 5). Note: “to protect the joist surface from water damage and decay” is directed to the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 23, Gibson teaches in Figures 1 and 5, the width of the base strip [top panel] has a relation to the width of the one or more step clip sets (4, 4a and 5). Note: “reduces the need for protective taping for the joist surface” is directed to the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 24, Gibson teaches in Figures 1 and 5, the one or more step clip sets (4, 4a and 5) appear to extend perpendicularly upward from the base strip [top panel].
Regarding claim 25, Gibson teaches in Figure 7, the one or more step clip sets (4, 4a and 5) comprise an anchor [distal end of the tang digs into the decking member (Column 2, Line 31-34)].
Regarding claim 26, Gibson teaches in Figure 7, one or more anchors [distal ends of the tangs dig into the decking member (Column 2, Line 31-34)] are used to connect the one or more step clip sets to the deck board.
Regarding claim 27, Gibson teaches in Figure 7, the one or more anchors [distal ends of the tangs dig into the decking member (Column 2, Line 31-34)] provide friction to an inner surface of the one or more step clip sets (4, 4a and 5) and a surface (9) of the deck board (10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635